306 So. 2d 54 (1975)
In re James Harrison CLARK
v.
STATE of Alabama.
Ex parte STATE of Alabama ex rel. ATTORNEY GENERAL.
SC 1053.
Supreme Court of Alabama.
January 2, 1975.
William J. Baxley, Atty. Gen., Montgomery, and Edwin L. Hardin, Jr., Sp. Asst. Atty. Gen., Birmingham, for petitioner, the State.
No brief for respondent.
FAULKNER, Justice.
Petition of the State by its Attorney General for Certiorari to the Court of Criminal Appeals to review and revise the judgment and decision of that Court in Clark v. State, 54 Ala.App. 183, 306 So. 2d 51.
Writ denied.
HEFLIN, C. J., and MERRILL, HARWOOD and MADDOX, JJ., concur.